USDC IN/ND case 3:21-cv-00100-RLM-MGG document 2 filed 02/17/21 page 1 of 3


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 JASON R. BOHLINGER,

             Petitioner,

                   v.                      CAUSE NO. 3:21-CV-100-RLM-MGG

 WARDEN,

             Respondent.

                             OPINION AND ORDER

      Jason R. Bohlinger, a prisoner without a lawyer, filed a habeas corpus

petition under 28 U.S.C. § 2254 to challenge the habitual offender enhancement

to his sentence under Case No. 02D04-603-FB-47. Following a trial, on July 17,

2006, the Allen Superior Court sentenced him as a habitual offender to forty-

seven years of incarceration, relying on a prior conviction for perjury in Case No.

02C01-8904-CF-11. The court must dismiss the petition “[i]f it plainly appears

from the petition and any attached exhibits that the petitioner is not entitled to

relief in the district court.” Section 2254 Habeas Corpus Rule 4.

      The statute of limitations for habeas corpus cases is set forth in 28 U.S.C.

§ 2244(d), which provides:

      (1) A 1-year period of limitation shall apply to an application for a
      writ of habeas corpus by a person in custody pursuant to the
      judgment of a State court. The limitation period shall run from the
      latest of--

            (A) the date on which the judgment became final by the
            conclusion of direct review or the expiration of the time
            for seeking such review;
USDC IN/ND case 3:21-cv-00100-RLM-MGG document 2 filed 02/17/21 page 2 of 3


            (B) the date on which the impediment to filing an
            application created by State action in violation of the
            Constitution or laws of the United States is removed, if
            the applicant was prevented from filing by such State
            action;

            (C) the date on which the constitutional right asserted
            was initially recognized by the Supreme Court, if the
            right has been newly recognized by the Supreme Court
            and made retroactively applicable to cases on collateral
            review; or

            (D) the date on which the factual predicate of the claim
            or claims presented could have been discovered through
            the exercise of due diligence.

      (2) The time during which a properly filed application for State post-
      conviction or other collateral review with respect to the pertinent
      judgment or claim is pending shall not be counted toward any period
      of limitation under this subsection.

      Mr. Bohlinger doesn’t provide all relevant dates but represents that the

Court of Appeals of Indiana affirmed the dismissal of his initial petition for post-

conviction relief on June 23, 2011. For purposes of this order, the court will

construe the petition in the light most favorable to Mr. Bohlinger and assume

his conviction became final and the limitations period began to run on June 23,

2011. The limitations period expired one year later on June 23, 2012. Mr.

Bohlinger made additional efforts to obtain post-conviction relief in 2018 and

2019, but these efforts didn’t restart the federal limitations period or “open a new

window for federal collateral review.” De Jesus v. Acevedo, 567 F.3d 941, 943

(7th Cir. 2009). Because Mr. Bohlinger filed the petition nine years too late, the

court must deny the petition as untimely.

      Under Section 2254 Habeas Corpus Rule 11, the court must consider

whether to grant or deny a certificate of appealability. To obtain a certificate of

                                         2
USDC IN/ND case 3:21-cv-00100-RLM-MGG document 2 filed 02/17/21 page 3 of 3


appealability when a petition is dismissed on procedural grounds, the petitioner

must show that reasonable jurists would find it debatable (1) whether the court

was correct in its procedural ruling and (2) whether the petition states a valid

claim for denial of a constitutional right. Slack v. McDaniel, 529 U.S. 473, 484

(2000). There is no basis for finding that reasonable jurists would debate the

correctness of today’s procedural ruling, so there is no basis for encouraging Mr.

Bohlinger to proceed further, and a certificate of appealability is denied.

      For these reasons, the court:

      (1) DISMISSES the habeas petition (ECF 1) because it is untimely;

      (2) DENIES Jason R. Bohlinger a certificate of appealability pursuant to

Section 2254 Habeas Corpus Rule 11; and

      (3) DIRECTS the clerk to close this case.

      SO ORDERED on February 17, 2021

                                             s/ Robert L. Miller, Jr.
                                             JUDGE
                                             UNITED STATES DISTRICT COURT




                                         3
